736 So.2d 735 (1999)
Frederick L. WATERFIELD, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 99-00314.
District Court of Appeal of Florida, Second District.
June 16, 1999.
Rehearing Denied July 7, 1999.
*736 PER CURIAM.
Frederick Waterfield appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion Waterfield alleges newly discovered evidence. The trial court denied the motion, finding that it was untimely in that the allegedly newly discovered evidence had been known to Waterfield since 1984 and successive in that Waterfield had raised essentially the same claim in a prior rule 3.850 motion. To support these conclusions the trial court attached a copy of its order denying Waterfield's first motion but did not include the motion itself or the record attachments referenced by the first order. Without the attachment of the prior motion or the record attachments, we cannot adequately review the basis for the trial court's order denying the motion. See Bell v. State, 585 So.2d 496 (Fla. 2d DCA 1991). Therefore, we reverse and remand. On remand the trial court may again deny Waterfield's motion as untimely or successive, provided that record attachments conclusively demonstrate that the motion is untimely or successive.
Reversed and remanded.
BLUE, A.C.J., and FULMER and GREEN, JJ., Concur.